Exhibit 99.1 ITEM 6. - SELECTED FINANCIAL DATA The following table summarizes certain selected financial data and should be read in conjunction with our consolidated financial statements and related notes thereto and "Management's Discussion and Analysis of Financial Condition and Results of Operations" included at Exhibit 99.3 and Exhibit 99.2.All amounts disclosed herein relate to the Company’s continuing operations unless otherwise stated. Five-Year Summary of Selected Financial Data Omnicare, Inc. and Subsidiary Companies (in thousands, except per share data) For the years ended and at December 31, 2010 (a) 2009 (a) 2008 (a) 2007 (a) 2006 (a) INCOME STATEMENT DATA:(b) Net sales $ Income from continuing operations $ Discontinued operations ) ) Net income (loss) $ ) $ Earnings (loss) per common share data - Basic (c): Continuing operations $ Discontinued operations ) ) Net income $ ) $ Earnings (loss) per common share data - Diluted (c): Continuing operations $ Discontinued operations ) ) Net income $ ) $ Dividends per common share $ Weighted average number of common shares outstanding: Basic Diluted BALANCE SHEET DATA (at end of period): Cash and cash equivalents $ Working capital (current assets less current liabilities) Goodwill Total assets Long-term debt (excluding current portion), net of swaps (d) Stockholders' equity (d) OTHER FINANCIAL DATA: Net cash flows from operating activities of continuing operations $ EBITDA from continuing operations(e) Net cash flows used by investing activities of continuing operations ) Capital expenditures(f) Net cash flows from financing activities of continuing operations ) See the related notes to Five-Year Summary of Selected Financial Data on the following pages. 1 (a) Certain amounts for all periods presented have been recast to present the Company’s Contract Research Services business (“CRO Services”) and Tidewater Group Purchasing Organization (“Tidewater”) as discontinued operations.See the “Description of Business and Summary of Significant Accounting Policies” note of the Notes to Consolidated Financial Statements in Exhibit 99.3 of this filing. (b) The following aftertax charges are included in net income for the years ended December 31 (in thousands): Restructuring and other related charges $ Settlement, litigation and other related charges Goodwill and other asset impairment charges - Separation, employee benefit plan termination and related costs - Amortization of discount on convertible notes Provision for doubtful accounts - Debt redemption loss and costs - total - Other expense Total $ Total tax impact (1) $ For the 2010, 2009 and 2008 years data above, see the respective note at Exhibit 99.3 of this Filing.For the 2007 and 2006 years data, see that year's consolidated financial statements for additional information on the nature of these charges. (1)The tax effect was calculated by multiplying the tax-deductible pretax amounts by the appropriate effective tax rate. (c) Earnings per share for continuing operations, discontinued operations and net income are reported independently for each amount presented.Accordingly, the sum of the individual amounts may not necessarily equal the separately calculated amounts for the corresponding period. (d) In the second quarter of 2010, the Company completed its offering of $400 million aggregate principal amount of 7.75% senior subordinated notes due 2020 (the “7.75% Notes”).A portion of the net proceeds from the issuance of the 7.75% Notes was used to purchase all $225 million of the Company’s 6.75% Senior Subordinated Notes due 2013 (the “6.75% Notes”).In the fourth quarter of 2010, the Company completed its offering of $575 million of aggregate principal amount of 3.75% Convertible Senior Subordinated Notes due 2025 (the “3.75% Convertible Notes”).A portion of the net proceeds were used to purchase $525 million of the Company’s 3.25% Convertible Debentures.See the “Debt” note of the Notes to Consolidated Financial Statements in Exhibit 99.3, of this Filing for further information on these transactions. (e) “EBITDA” represents earnings before interest (net of investment income), income taxes, depreciation and amortization.Omnicare uses EBITDA primarily as an indicator of the Company’s ability to service its debt, and believes that certain investors find EBITDA to be a useful financial measure for the same purpose.However, EBITDA does not represent net cash flows from operating activities, as defined by United States Generally Accepted Accounting Principles (“U.S. GAAP”), and should not be considered as a substitute for operating cash flows as a measure of liquidity.Omnicare’s calculation of EBITDA may differ from the calculation of EBITDA by others.The following is a reconciliation of EBITDA to net cash flows from operating activities for the years ended December 31 (in thousands): 2 EBITDA from continuing operations $ (Subtract)/add: Interest expense, net of investment income ) Income tax provision ) Write-off of debt issuance costs - Debt redemption tender offer premiums ) - Goodwill and other asset impairment charges - Benefit plan termination and related costs - Loss on debt extinguishment - Changes in assets and liabilities, net of effects from acquisition and divestiture of businesses ) Deferred tax provision Net cash flows from operating activities of continuing operations Net cash flows from operating activities of discontinued operations ) ) Net cash flows from operating activities $ (f) Primarily represents the purchase of computer equipment and software; machinery and equipment; and furniture, fixtures and leasehold improvements. 3
